Citation Nr: 1811788	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-31 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Entitlement to a rating in excess of 30 percent prior to August 21, 2013 and in excess of 70 percent from August 21, 2013 for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On a November 2009 VA Form 9, the Veteran requested a Board hearing at the RO.  However, in November 2015 correspondence, she withdrew her request for a Board hearing.  

An April 2015 rating decision increased the disability rating for major depressive disorder to 70 percent effective August 21, 2013.  As that increase did not result in the maximum rating available for the entire rating period, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2007 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for bilateral hearing loss.  The Veteran was notified of the decision and of her appellate rights, but she did not initiate an appeal.  

2. New evidence raising a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss has not been received.


CONCLUSIONS OF LAW

1. The February 2007 rating decision that found that new and material evidence had not been received to reopen the claim for service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in January 2010.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c), (d) (2012).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (West 2012).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for bilateral hearing loss was originally denied in a March 2004 rating decision.  The claim was denied because there was no evidence of current disability.  The Veteran was notified of the decision and of her appellate rights, but she did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2017).  Thus, the decision became final.  

In August 2006, the Veteran attempted to reopen her claim.  A February 2007 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for bilateral hearing loss.  The application to reopen was denied as there remained no evidence of current disability.  The Veteran was notified of the decision and of her appellate rights, but she again did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  Thus, that decision became final.  

The pertinent evidence received since the February 2007 denial includes private medical records and written statements from the Veteran regarding her hearing loss.  The private medical records do not show hearing loss disability in either ear for VA purposes.  38 C.F.R. § 3.385 (2017).  Thus, while new, the evidence is not material.  The Veteran's statements asserting that she has hearing loss due to in-service noise exposure were previously of record and considered at the time of the prior denial.  Therefore, the evidence is redundant and is not new evidence.  

In sum, there remains no evidence of current hearing loss disability in either ear.  Thus, the new evidence does not help to establish that the Veteran currently has bilateral hearing loss that had its onset in service or is otherwise related to service.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim and therefore the new evidence is not material.

Given the above, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  Thus, the claim remains denied.  


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for bilateral hearing loss is denied.


REMAND

An April 2015 rating decision increased the rating for major depressive disorder to 70 percent effective August 21, 2013.  The rating decision noted that this was only a partial grant of the benefits sought on appeal.  However, a supplemental statement of the case issued that same day only addressed the issue of entitlement to a rating in excess of 30 percent for major depressive disorder prior to August 21, 2013.  The issue of entitlement to a rating in excess of 70 percent for major depressive disorder from August 21, 2013 remains on appeal.  Thus, the AOJ should readjudicate that issue and, if the decision is adverse, issue a supplemental statement of the case.  

The Veteran was afforded an examination in August 2013.  The examiner provided a diagnosis of major depressive disorder but noted that a private physician had also diagnosed bipolar disorder.  The examiner commented that it was unclear from one evaluation whether the Veteran has true bipolar disorder.  Then, a September 2013 private treatment note indicates that the Veteran's psychiatric disorder may have worsened since that examination or may not have been properly captured at that time.  Of note, the private practitioner indicated that the Veteran exhibited chronic suicidal ideation and admitted at times a desire to harm others, symptoms that were not reported at the August 2013 examination.  Thus, the AOJ should schedule a current examination to ensure an accurate picture of the Veteran's disability.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated her for her psychiatric disorder since the issuance of the April 2013 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the name of any healthcare provider who has treated her for her psychiatric disorder since the issuance of the April 2013 supplemental statement of the case.  Obtain any adequately identified records.  

2. Schedule the Veteran for an examination to determine the current severity of her psychiatric disorder, currently diagnosed as major depressive disorder.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and all diagnosed disorders.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claim, including the issue of entitlement to a rating in excess of 70 percent for major depressive disorder from August 21, 2013.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


